                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0012-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MIGUEL GUZMAN-LOPEZ,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to accelerate his
16   sentencing hearing (Dkt. No. 18). On February 3, 2020, Defendant pleaded guilty to one count of
17   illegal reentry after deportation in violation of 8 U.S.C. § 1326 and the Court scheduled a
18   sentencing hearing for April 21, 2020. (See Dkt. Nos. 14, 16.) Defendant requests an acceleration
19   of his sentencing hearing to March 3, 2020, given the Government’s agreement to recommend a
20   sentence of time served. (See Dkt. Nos. 16 at 6, 18 at 1–2.) Having thoroughly considered the
21   motion and the relevant record, and finding good cause, the Court hereby GRANTS the motion.
22   Defendant’s sentencing hearing is hereby set for March 3, 2020, at 9:00 a.m.
23          //
24          //
25          //
26          //


     ORDER
     CR20-0012-JCC
     PAGE - 1
 1         DATED this 6th day of February 2020.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0012-JCC
     PAGE - 2
